DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7/4/2022 has been entered. 
				      Status of the Application
2.	Acknowledgement is made of the amendment received 7/4/2022. Claims 1-20 are pending in this application. Claims 2, 10, 19 & 20 are withdrawn (Remark, 11/12/2021). 
Election/Restrictions
3.	Claims 1 & 9 is directed to allowable products. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 2, 10, 19 & 20, previously withdrawn from consideration as a result of a restriction requirement, mailed on 7/30/2021, hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/30/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
4.	Claims 1-20 are allowed.
5.	The following is an examiner’s statement of reasons for allowance:
The cited prior arts, individually or in combination do not disclose or suggest all the claimed elements/limitations as in the present application wherein, amongst other limitations: 
a cover, comprising a first cover layer and a second cover layer connected to the first cover layer, wherein the first cover layer defines a first opening extending through the first cover layer, the second cover layer is arranged on a bottom of the first cover layer and perpendicular to the first cover layer, the first opening is further defined to extend through the second cover layer, the first cover layer is arranged on the capacitive structure, the chip is received in the first opening, and the second cover layer is arranged between the capacitive structure and the chip and is fixed to the substrate; and 
a heat dissipating cover and a. connection layer, wherein the heat dissipating cover is arranged on the substrate, the heat dissipating cover comprises a side cover and a top cover connected to the side cover, and the side cover and the top cover cooperatively define a cavity to receive the chip, the metal thermal conducting layer, the capacitive structure, and the cover; and the connection layer is arranged on an edged region of the surface of the substrate and arranged to fix the heat dissipating cover to the substrate, wherein an orthographic projection of the first cover layer onto the surface of the substrate completely covers an orthographic projection of the capacitive structure onto the surface of the substrate (emphasis added), as in the context of claim 1; 
a cover, comprising a first cover layer and a second cover layer connected to the first cover layer, wherein the first cover layer defines a first opening extending through the first cover layer, the second cover layer is arranged on a bottom of the first cover layer and perpendicular to the first cover layer, the first opening is further defined to extend through the second cover layer, the first cover layer is arranged on the capacitive structure, the chip is received in the first opening, and the second cover layer is arranged between the capacitive structure and the chip and is fixed to the substrate; and 
a heat dissipating cover and a connection layer, wherein the heat dissipating cover is arranged on the substrate, the heat dissipating cover comprises a side cover and a top cover connected to the side cover, and the side cover and the top cover cooperatively define a cavity to receive the chip, the metal thermal conducting layer, the capacitive structure, and the cover; and the connection layer is arranged on an edged region of the surface of the substrate and arranged to fix the heat dissipating cover to the substrate, as in the context of claim 9; and 
the steps of providing a cover, wherein the cover comprises a first cover layer and a second cover layer connected to the first cover layer, the first cover layer defines a first opening extending through the first cover layer, the second cover layer is arranged at a bottom of the first cover layer and perpendicular to the first cover layer, and the first opening further extends through the second cover; 
arranging the cover on the substrate, wherein the first cover layer is arranged on the capacitive structure, the chip is received in the first opening, and the second cover layer is arranged between the capacitive structure and the chip, and is fixed to the substrate; 
after arranging the cover on the substrate, forming a metal thermal conducting layer on a top surface of the chip; and 
after forming the metal thermal conducting layer, performing high-temperature reflow soldering, wherein a temperature set during the high-temperature reflow soldering is greater than a melting point of the metal thermal conducting layer, wherein the method further comprises: 
arranging a heat dissipating cover and a connection layer, wherein the heat dissipating cover is arranged on the substrate, the heat dissipating cover comprises a side cover and a top cover connected to the side cover, and the side cover and the top cover cooperatively define a cavity to receive the chip, the metal thermal conducting layer, the capacitive structure, and the cover, and the connection layer is arranged on an edged region of the surface of the substrate and arranged to fix the heat dissipating cover to the substrate (emphasis added), as in the context of claim 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431.  The examiner can normally be reached on Monday-Friday, 6AM-4PM, alternative Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DUY T NGUYEN/Primary Examiner, Art Unit 2894                                                                                                                                                                                                        7/20/22